              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00251-MR-WCM


JANET E. MEADOWS,               )
                                )
                   Plaintiff,   )
                                )
     vs.                        )             ORDER
                                )
BLUE RIDGE COMMUNITY            )
COLLEGE,                        )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint [Doc. 10] and the Magistrate

Judge’s Memorandum and Recommendation [Doc. 14] regarding the

disposition of that motion.

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendant’s motion and to submit a

recommendation for its disposition.

      On May 5, 2020, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendant’s motion. [Doc. 14]. The parties



     Case 1:19-cv-00251-MR-WCM Document 15 Filed 05/27/20 Page 1 of 3
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. Accordingly, the Court hereby accepts the Magistrate Judge’s

recommendation that the Defendant’s Motion to Dismiss should be granted

with respect to the Plaintiff’s claim under the Americans with Disabilities Act,

42 U.S.C. § 12101, and that this Court should decline to exercise

supplemental jurisdiction over the Plaintiff’s remaining state law claims.

         IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 14] is ACCEPTED; the Defendant’s Motion to

Dismiss [Doc. 10] is GRANTED; and the Plaintiff’s claim arising under the

Americans with Disabilities Act is hereby DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that, in the exercise of its discretion, the

Court declines to exercise supplemental jurisdiction over the Plaintiff’s

remaining state law claims. Accordingly, this matter is hereby REMANDED

to the General Court of Justice, Superior Court Division, of Henderson
                                        2



         Case 1:19-cv-00251-MR-WCM Document 15 Filed 05/27/20 Page 2 of 3
County, North Carolina, for further proceedings with respect to the Plaintiff’s

state law claims.

      IT IS SO ORDERED.
                             Signed: May 26, 2020




                                          3



     Case 1:19-cv-00251-MR-WCM Document 15 Filed 05/27/20 Page 3 of 3
